Detailed Action
	This action is responsive to an original application filed on 10/25/2019 with acknowledgement that this application has a priority date of 10/26/2018 to US Provisional Application 62/751,148. 
	Claims 1-20 are currently pending.  Claims 1 and 20 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 6A-6E) in the reply filed on 8 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2019, 4/28/2020, and 6/3/2021 were filed on or after the application filing date of 10/25/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both a body and a gun body (Paragraph 0063.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Specification
The disclosure is objected to because of the following informalities: 
The term “the body” in Paragraphs 0006 and 0038 of the Specification lacks proper antecedent basis.  It is not clear if “the body” is the same as “a cartridge body” from Paragraph 0006, “a chamber body” from Paragraph 0004, or if it is something else. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informality: 
In Claim 1 Lines 1-2, “the fluid cartridge the fluid cartridge comprising” should be revised to “the fluid cartridge comprising” to correct an apparent scrivener’s error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 is indefinite because Lines 1-3 state “the fluid cartridge comprising: a cartridge body having a first end and a second end”, and based on the disclosure it is not clear if the “cartridge body” is a portion of fluid cartridge 18 or if the “cartridge body” is a portion of mix chamber assembly 22 as designated by 68 in Figure 1B and disclosed in Paragraph 0033 of the Specification.  In fact, the drawings are objected to under 37 CFR 1.121(d) because reference character 68 has been used to designate multiple elements.  For the purpose of examination, based on the disclosure and claims as a whole, Claim 1 Lines 1-3 will be interpreted to state “the fluid cartridge comprising: a portion of the cartridge having a first end and a second end”, and all instances of “the cartridge body” in Claims 1 and 11-15 will be interpreted as “the portion of the fluid cartridge”.  A similar rejection applies to Claim 20, where all instances of “cartridge body” will be interpreted as “portion of the fluid cartridge” for the purpose of examination.
Claim 1 is also indefinite because Lines 9-11 State “the first material path and a second fluid check disposed in the second material path” and there is improper antecedent basis for “the first material path” and “the second material path” in the claim.  It is not clear if “the first material path” and “the second material path” are the same as “the first material flowpath” and “the second material flowpath” in Claim 1 Lines 6-7 or if they are something different.  A similar rejection applies to Claim 5.  For the purpose of examination, all instances of “the first material path” in Claims 1 and 5 will be interpreted as “the first material flowpath” and all instances of “the second material path” in Claims 1 and 5 will be interpreted as “the second material flowpath”.    
Claims 2-19 depend on Claim 1, therefore Claims 2-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.

Claim 11 is also indefinite because there is improper antecedent basis for “the first fluid seal” in Line 2 and “the second fluid seal” in Line 4.  It is not clear if “the first fluid seal” is “the first fluid check” from Claim 1 Line 9 and it is not clear if “the second fluid seal” is “the second fluid check” from Claim 1 Line 10, or if they are something else.  For the purpose of examination, in Claim 11, “the first fluid seal” will be interpreted as “the first fluid check” and “the second fluid seal” will be interpreted as “the second fluid check”.
Claims 12-16 depend on Claim 11, therefore Claims 12-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 11 is indefinite.
Claim 12 is also indefinite because Line 8 states “the third fluid check at least partially disposed in the third post” and there is improper antecedent basis for “the third fluid check” in the claim.  For the purpose of examination, Claim 12 Line 8 will be interpreted to state “a third fluid check at least partially disposed in the third post”.
Claims 13-16 depend on Claim 12, therefore Claims 13-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 12 is indefinite.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-14 are rejected as being anticipated by US PGPUB 2014/0224898 A1 to Courier (“Courier”).

a cartridge body (See Annotated Fig. 8) having a first end (See Annotated Fig. 8) and a second end (See Annotated Fig. 8); 
a cartridge bore (See Annotated Fig. 8) extending axially through the cartridge body between the first end and the second end (See Annotated Fig. 8); 
a first material flowpath (See Annotated Fig. 8, the path that #60 “first material” follows) extending from the second end to the cartridge bore and a second material flowpath (See Annotated Fig. 8, the path that #62 “second material” follows) extending from the second end to the cartridge bore (See Annotated Fig. 8); 
a first fluid check (See Annotated Fig. 8) disposed in the first material path proximate a first inlet (Fig. 8 where #60 enters in the first material flowpath) of the first material path and a second fluid check (See Annotated Fig. 8) disposed in the second material path proximate a second inlet (Fig. 8 where #62 enters the second material flowpath) of the second material path, the first and second fluid checks disposed to prevent backflow of material through the first and second inlets (Paragraph 0113); 
a first side seal (See Annotated Fig. 8) disposed in the first material path proximate the cartridge bore (See Annotated Fig. 8), the first side seal including a first seal member (See Annotated Fig. 8) and a first side spring (See Annotated Fig. 8) biasing the first seal member at least partially into the cartridge bore such that the first side seal is pre-loaded (See Annotated Fig. 8, Paragraph 0113); and 
a second side seal (See Annotated Fig. 8) disposed in the second material path proximate the cartridge bore (See Annotated Fig. 8), the second side seal including a second seal member (See Annotated Fig. 8) and a second side spring (See Annotated Fig. 8) biasing the second seal member at least partially into the cartridge bore such that the second side seal is pre-loaded (See Annotated Fig. 8, Paragraph 0133).

the first seal member includes a first passage (Paragraph 0113 “an opening disposed along its central axis”) extending through the first seal member such that the first component material can flow through the first seal member via the first passage (See Annotated Fig. 8); and 
the second seal member includes a second passage (Paragraph 0133 “an opening disposed along its central axis”) extending through the first seal member such that the second component material can flow through the second seal member via the first passage (See Annotated Fig. 8).
As to Claim 5, Courier as applied to Claim 1 above further discloses comprising: 
a first retaining member (See Annotated Fig. 8, Paragraph 0113 “O-Ring”) disposed at a first outlet of the first material path (See Annotated Fig. 8), the first retaining member configured to interface with the first seal member to limit a distance that the first seal member projects into the cartridge bore (See Annotated Fig. 8, Paragraph 0113); and 
a second retaining member (See Annotated Fig. 8, Paragraph 0113 “O-Ring”) disposed at a second outlet of the second material path (See Annotated Fig. 8), the second retaining member configured to interface with the second seal member to limit a distance that the second seal member projects into the cartridge bore (See Annotated Fig. 8, Paragraph 0113).
As to Claim 6, Courier as applied to Claim 1 above further discloses comprising a first projection extending radially from the fluid cartridge (See Annotated Fig. 8).
As to Claim 7, Courier as applied to Claim 6 above further discloses comprising a second projection extending radially from the fluid cartridge, the second projection disposed opposite the first projection (See Annotated Fig. 8).
As to Claim 8, Courier as applied to Claim 1 above further discloses comprising a locating feature extending into the cartridge bore (See Annotated Fig. 8, the drive rod 80 is considered a locating feature as it can be used to locate where material is being discharged from).

As to Claim 10, Courier as applied to Claim 1 above further discloses comprising a central extension (See Annotated Fig. 8, the valving rod 108 is a central extension) projecting beyond the second end (See Annotated Fig. 8, a portion of the valving rod 108 extends past the second end), wherein the cartridge bore extends through the central extension (See Annotated Fig. 8, the cartridge bore contains a portion of the valve rod 108 thus it extends through a portion of the central extension).
As to Claim 11, Courier as applied to Claim 1 above further discloses comprising: 
a first seal housing (See Annotated Fig. 8) mounted to the cartridge body, wherein the first fluid seal and the first side seal are at least partially disposed in the first seal housing (See Annotated Fig. 8); and 
a second seal housing mounted to the cartridge body (See Annotated Fig. 8), wherein the second fluid seal and the second side seal are at least partially disposed in the second seal housing (See Annotated Fig. 8).
As to Claim 12, Courier as applied to Claim 11 above further discloses comprising: 
a first post extending axially from the first seal housing and away from the second end (See Annotated Fig. 8), the first fluid check at least partially disposed in the first post (See Annotated Fig. 8); 
a second post extending axially from the second seal housing and away from the second end (See Annotated Fig. 8), the second fluid check at least partially disposed in the secondFirst Named Inventor: Daniel P. RossApplication No.: 16/664,048 -5-post (See Annotated Fig. 8); and 
a third post extending axially from the cartridge body and away from the second end (See Annotated Fig. 8), the third fluid check at least partially disposed in the third post (See Annotated Fig. 8).
As to Claim 13, Courier as applied to Claim 12 above further discloses comprising a central extension (See Annotated Fig. 8, the valving rod 108 is a central extension) formed by the cartridge body 
As to Claim 14, Courier as applied to Claim 13 above further discloses comprising a cartridge cover (See Annotated Fig. 8, the stop 80 covers an outlet of the fluid cartridge) disposed on the cartridge body. 

    PNG
    media_image1.png
    1003
    956
    media_image1.png
    Greyscale


Claims 1-4, 6-13, and 20 are rejected as being anticipated by US PGPUB 2018/0104854 A1 to Sinders et al. (“Sinders”).
As to Claim 1, Sinders discloses a fluid cartridge (See Annotated Fig. 1) for a plural component sprayer (Fig. 1 #10 “plural component mixing and dispensing assembly”), the fluid cartridge comprising: 
a cartridge body (See Annotated Fig. 1) having a first end (See Annotated Figs. 1 and 3) and a second end (See Annotated Figs. 1 and 3); 
a cartridge bore (See Annotated Fig. 1) extending axially through the cartridge body between the first end and the second end (See Annotated Fig. 1); 
a first material flowpath (See Annotated Fig. 5) extending from the second end to the cartridge bore (See Annotated Fig. 1) and a second material flowpath (See Annotated Fig. 5) extending from the second end to the cartridge bore (See Annotated Fig. 1); 
a first fluid check (See Annotated Fig. 5) disposed in the first material path proximate a first inlet (See Annotated Fig. 5) of the first material path and a second fluid check (See Annotated Fig. 5) disposed in the second material path proximate a second inlet (See Annotated Fig. 5) of the second material path, the first and second fluid checks disposed to prevent backflow of material through the first and second inlets (it is understood that the first and second fluid checks prevent backflow of material through the first and second inlets); 
a first side seal (See Annotated Fig. 5) disposed in the first material path proximate the cartridge bore (See Annotated Fig. 5), the first side seal including a first seal member (See Annotated Fig. 5) and a first side spring (See Annotated Fig. 5) biasing the first seal member at least partially into the cartridge bore such that the first side seal is pre-loaded (See Annotated Fig. 5, the first side spring appears to be biasing the first seal member towards the cartridge bore); and 

As to Claim 2, Sinders as applied to Claim 1 above further discloses comprising: 
a purge path (See Annotated Fig. 1) extending from the second end to a purge chamber (See Annotated Fig. 1) within the cartridge bore; and 
a third fluid check (See Annotated Fig. 6) disposed in the purge path proximate a third inlet (See Annotated Fig. 6) of the purge path, the third fluid check disposed to prevent backflow through the third inlet (Based on Fig 6 it is understood that the third fluid check is disposed to prevent backflow through the third inlet).
As to Claim 3, Sinders as applied to Claim 2 above further discloses comprising:
a first post (See Annotated Fig. 3) extending from the second end, the first fluid check at least partially disposed in the first post (See Annotated Fig. 5); 
a second post (See Annotated Fig. 3) extending from the second end, the second fluid check at least partially disposed in the second post (See Annotated Fig. 5); and 
a third post (See Annotated Fig. 3) extending from the second end, the third fluid check at least partially disposed in the third post (See Annotated Fig. 6).
As to Claim 4, Sinders as applied to Claim 1 above further discloses wherein: 
the first seal member includes a first passage through the first seal member such that the first component material can flow through the first seal member via the first passage (See Annotated Fig. 5, the first seal member has a hollow opening); and 

As to Claim 6, Sinders as applied to Claim 1 above further discloses comprising a first projection extending radially from the fluid cartridge (See Annotated Fig. 3).
As to Claim 7, Sinders as applied to Claim 6 above further discloses comprising a second projection extending radially from the fluid cartridge, the second projection disposed opposite the first projection (See Annotated Fig. 3).
As to Claim 8, Sinders as applied to Claim 1 above further discloses comprising a locating feature extending into the cartridge bore (See Annotated Fig. 1, nozzle 26 extends into the cartridge bore and has an end that is located in nozzle air manifold 420).
As to Claim 9, Sinders as applied to Claim 8 above further discloses wherein the locating feature is a pin (See Annotated Fig. 1, the portion of nozzle 26 that is located in the cartridge bore is cylindrical such that it is the equivalent of a pin). 
As to Claim 10, Sinders as applied to Claim 1 above further discloses comprising a central extension (See Annotated Fig. 1, a portion of 39 is an extension located centrally in the cartridge bore) projecting beyond the second end (See Annotated Fig. 1, a portion of 39 extends past the second end), wherein the cartridge bore extends through the central extension (See Annotated Fig. 1, the cartridge bore contains a portion of 39 thus it extends through a portion of the central extension).
As to Claim 11, Sinders as applied to Claim 1 above further discloses comprising: 
a first seal housing (See Annotated Fig. 3) mounted to the cartridge body, wherein the first fluid seal and the first side seal are at least partially disposed in the first seal housing (See Annotated Fig. 4); and 

As to Claim 12, Sinders as applied to Claim 11 above further discloses comprising: 
a first post extending axially from the first seal housing and away from the second end (See Annotated Fig. 3), the first fluid check at least partially disposed in the first post (See Annotated Fig. 5); 
a second post extending axially from the second seal housing and away from the second end (See Annotated Fig. 3), the second fluid check at least partially disposed in the secondFirst Named Inventor: Daniel P. RossApplication No.: 16/664,048 -5-post (See Annotated Fig. 5); and 
a third post extending axially from the cartridge body and away from the second end (See Annotated Fig. 3), the third fluid check at least partially disposed in the third post (See Annotated Fig. 6).
As to Claim 13, Sinders as applied to Claim 12 above further discloses comprising a central extension (See Annotated Fig. 1, a portion of 39 is an extension located centrally in the cartridge bore) formed by the cartridge body (See Annotated Fig. 1) and projecting beyond the second end (See Annotated Fig. 1 a portion of 39 extends beyond the second end), wherein the cartridge bore extends through the central extension (See Annotated Fig. 1, the central bore contains a portion 39 thus it extends through a portion of the central extension).
As to Claim 20 Sinders discloses a fluid cartridge (See Annotated Fig. 1) for use in a plural component sprayer (Fig. 1 #10 “plural component mixing and dispensing assembly”), the fluid cartridge configured to receive first and second component materials (Paragraph 0023) from the plural component sprayer and to receive purge air (Paragraph 0024, Fig. 6 # 602 “purge air”) from the plural component sprayer, the fluid cartridge comprising: 
a cartridge body (See Annotated Fig. 1) defining a cartridge bore (See Annotated Fig. 1); 

a second seal housing (See Annotated Fig. 3) mounted to the cartridge body, the second seal housing including a second post (See Annotated Fig. 3) extending rearward from the second seal housing and configured to be received in a second material port to receive the second component material from the second material port (Paragraph 0020 “connection block 17 carries a hose connection 17a for a flexible hose leading to a source of component B of the plural component material”); 
a third post (See Annotated Fig. 3) extending rearward from the cartridge body and configured to be received in a purge port to receive purge air from the purge port (Per Paragraph 0021 it is understood that air inlet 50 is connected to a source of compressed air that has a purge port); 
a first fluid check (See Annotated Fig. 5) disposed in a first material path (See Annotated Fig. 5) extending through the first seal housing from the first post to the cartridge bore (See Annotated Fig. 3); 
a second fluid check (See Annotated Fig. 5) disposed in a second material path (See Annotated Fig. 5) extending through the second seal housing from the second post to the cartridge bore (See Annotated Fig. 3); 
a third fluid check (See Annotated Fig. 6) disposed in a purge path (See Annotated Fig. 1) extending through the cartridge body from the third post to the a purge chamber (See Annotated Fig. 1) in the cartridge bore; 
a first side seal (See Annotated Fig. 5) disposed in the first material path proximate the cartridge bore (See Annotated Fig. 5), the first side seal including a first seal member (See Annotated Fig. 5) and a first side spring (See Annotated Fig. 5) biasing the first seal member at least partially into the cartridge 
a second side seal (See Annotated Fig. 5) disposed in the second material path proximate the cartridge bore (See Annotated Fig. 5), the second side seal including a second seal member (See Annotated Fig. 5) and a second side spring (See Annotated Fig. 5) biasing the second seal member at least partially into the cartridge bore such that the second side seal is pre-loaded (See Annotated Fig. 5, the second side spring appears to be biasing the second seal member towards the cartridge bore).

    PNG
    media_image2.png
    1048
    971
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    811
    1139
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    671
    852
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    641
    825
    media_image5.png
    Greyscale


Claims 1-16 and 20 are rejected as being anticipated by US Patent 3,799,403 to Probst et al. (“Probst”).
As to Claim 1, Probst discloses a fluid cartridge (See Annotated Fig. 7) for a plural component sprayer (Fig. 6 #80 “plural component gun”), the fluid cartridge comprising: 
a cartridge body (See Annotated Fig. 7) having a first end (See Annotated Fig. 7) and a second end (See Annotated Fig. 7); 
a cartridge bore (See Annotated Fig. 6) extending axially through the cartridge body between the first end and the second end (See Annotated Fig. 7); 
a first material flowpath (See Annotated Fig. 7) extending from the second end to the cartridge bore (See Annotated Fig. 6) and a second material flowpath (See Annotated Fig. 7) extending from the second end to the cartridge bore (See Annotated Fig. 6); 

a first side seal (See Annotated Fig. 3) disposed in the first material path proximate the cartridge bore (See Annotated Fig. 3), the first side seal including a first seal member (Fig. 3 #57 “seal”) and a first side spring (Fig. 3 #60 “spring”) biasing the first seal member at least partially into the cartridge bore such that the first side seal is pre-loaded (See Annotated Fig. 3, Col. 7 Lines 55-61); and 
a second side seal disposed in the second material path proximate the cartridge bore, the second side seal including a second seal member and a second side spring biasing the second seal member at least partially into the cartridge bore such that the second side seal is pre-loaded (See Annotated Fig. 3, Per Col. 7 Lines 65-67 it is understood that there is a second side seal in the second material flowpath similar to the first side seal).
As to Claim 2, Probst as applied to Claim 1 above further discloses comprising: 
a purge path (See Annotated Fig. 7) extending from the second end to a purge chamber (See Annotated Fig. 6) within the cartridge bore; and 
a third fluid check (Fig. 7 #91 “valve”) disposed in the purge path proximate a third inlet (See Annotated Fig. 7) of the purge path, the third fluid check disposed to prevent backflow through the third inlet (Col. 9 Lines 57-60).
As to Claim 3, Probst as applied to Claim 2 above further discloses comprising:

a second post (See Annotated Fig. 7) extending from the second end, the second fluid check at least partially disposed in the second post (See Annotated Figs. 3 and 7); and 
a third post (See Annotated Fig. 6) extending from the second end, the third fluid check at least partially disposed in the third post (See Annotated Fig. 6).
As to Claim 4, Probst as applied to Claim 1 above further discloses wherein: 
the first seal member includes a first passage (Fig. 3 #63 “outlet port”) extending through the first seal member such that the first component material can flow through the first seal member via the first passage (Col. 7 Lines 52-53); and 
the second seal member includes a second passage extending through the second seal member such that the second component material can flow through the second seal member via the second passage (See Annotated Fig. 3, Col. 7 Lines 65-67).
As to Claim 5, Probst as applied to Claim 1 above further discloses comprising: 
a first retaining member (See Annotated Fig. 5, the first retaining member is a portion of 57 that extends radially) disposed at a first outlet of the first material path, the first retaining member configured to interface with the first seal member to limit a distance that the first seal member projects into the cartridge bore (See Annotated Fig. 5, it can be seen that the radial extension of 57 limits the distance that the first seal member projects into the cartridge bore); and 
a second retaining member (See Annotated Fig. 5, the second retaining member is a portion of 57 that extends radially) disposed at a second outlet of the second material path, the second retaining member configured to interface with the second seal member to limit a distance that the second seal member projects into the cartridge bore (See Annotated Fig. 5, it can be seen that the radial extension of 57 limits the distance that the second seal member projects into the cartridge bore).

As to Claim 7, Probst as applied to Claim 6 above further discloses comprising a second projection extending radially from the fluid cartridge (See Annotated Fig. 7), the second projection disposed opposite the first projection (See Annotated Fig. 7).
As to Claim 8, Probst as applied to Claim 1 above further discloses comprising a locating feature extending into the cartridge bore (See Annotated Fig. 6, #105 “rod” extends into the cartridge bore and locates means 87 towards a direction that materials are discharged).
As to Claim 9, Probst as applied to Claim 8 above further discloses wherein the locating feature is a pin (See Annotated Fig. 6, rod 105 is the equivalent of a pin).   
As to Claim 10, Probst as applied to Claim 1 above further discloses comprising a central extension (See Annotated Fig. 6, the central extension is a portion of the cartridge body) projecting beyond the second end (See Annotated Fig. 7), wherein the cartridge bore extends through the central extension (See Annotated Fig. 6).
As to Claim 11, Probst as applied to Claim 1 above further discloses comprising:
a first seal housing (See Annotated Fig. 7) mounted to the cartridge body, wherein the first fluid seal and the first side seal are at least partially disposed in the first seal housing (See Annotated Figs. 3 and 5); and 
a second seal housing mounted to the cartridge body (See Annotated Fig. 7), wherein the second fluid seal and the second side seal are at least partially disposed in the second seal housing (See Annotated Figs. 3 and 5, Col. 7 Lines 65-67).
As to Claim 12, Probst as applied to Claim 11 above further discloses comprising: 
a first post extending axially from the first seal housing and away from the second end (See Annotated Fig. 7), the first fluid check at least partially disposed in the first post (See Annotated Fig. 3); 

a third post extending axially from the cartridge body and away from the second end (See Annotated Fig. 6), the third fluid check at least partially disposed in the third post (See Annotated Fig. 7).
As to Claim 13, Probst as applied to Claim 12 above further discloses comprising a central extension (See Annotated Fig. 6, the central extension is a part of the cartridge body) formed by the cartridge body (See Annotated Fig. 6) and projecting beyond the second end (See Annotated Fig. 7), wherein the cartridge bore extends through the central extension (See Annotated Fig. 6).
As to Claim 14, Probst as applied to Claim 12 above further discloses comprising a cartridge cover (Fig. 6 #81 “housing”) disposed on the cartridge body (See Annotated Fig. 6). 
As to Claim 15, Probst as applied to Claim 14 above further discloses wherein the cartridge cover includes posts (See Annotated Fig. 6, the bolts are the equivalent of posts) and the cartridge body includes axial grooves (See Annotated Fig. 6, the threaded holes that the bolts go into are the equivalent of axial grooves) disposed within the grooves (See Annotated Fig. 6).
As to Claim 16, Probst as applied to Claim 14 above further discloses wherein the cartridge cover includes a first cover slot (See Annotated Fig. 6, it is understood that there is a hole on one side of housing 81 that is the equivalent of a slot) and a second cover slot (See Annotated Fig. 6, it is understood that there is another hole on an opposite side of housing 81 that is the equivalent of a slot), wherein a portion of the first seal housing extends through the first cover slot and a portion of the second seal housings extends through the second cover slot (See Annotated Fig. 7, it is understood that there is one bolt on a portion of the first seal housing that extends through the first cover slot and one bolt on a portion of the second seal housing that extends through the second cover slot). 

a cartridge body (See Annotated Fig. 7) defining a cartridge bore (See Annotated Fig. 6); 
a first seal housing (Annotated Fig. 7) mounted to the cartridge body, the first seal housing including a first post (See Annotated Fig. 7) extending rearward from the first seal housing and configured to be received in a first material port to receive the first component material from the first material port (Col. 5 Lines 59-60); 
a second seal housing (See Annotated Fig. 7) mounted to the cartridge body, the second seal housing including a second post (See Annotated Fig. 7) extending rearward from the second seal housing and configured to be received in a second material port to receive the second component material from the second material port (Col. 5 Lines 62-64); 
a third post (See Annotated Fig. 7) extending rearward from the cartridge body and configured to be received in a purge port to receive purge air from the purge port (Col. 9 Lines 55-56); 
a first fluid check (Fig. 3 #55 “check valve”) disposed in a first material path (See Annotated Figs. 3 and 7) extending through the first seal housing from the first post to the cartridge bore (See Annotated Figs. 3 and 7); 
a second fluid check (See Annotated Fig. 3, Per Col. 7 Lines 65-67 it is understood that there is a second fluid check in the second material flowpath similar to the first fluid check) disposed in a second material path (See Annotated Figs. 3 and 7) extending through the second seal housing from the second post to the cartridge bore (See Annotated Figs. 3 and 7, Col. 7 Lines 65-67); 

a first side seal (See Annotated Fig. 3) disposed in the first material path proximate the cartridge bore (See Annotated Fig. 3), the first side seal including a first seal member (Fig. 3 #57 “seal”) and a first side spring (Fig. 3 #60 “spring”) biasing the first seal member at least partially into the cartridge bore such that the first side seal is pre-loaded (See Annotated Fig. 3, Col. 7 Lines 55-61); and 
a second side seal disposed in the second material path proximate the cartridge bore, the second side seal including a second seal member and a second side spring biasing the second seal member at least partially into the cartridge bore such that the second side seal is pre-loaded (See Annotated Fig. 3, Per Col. 7 Lines 65-67 it is understood that there is a second side seal in the second material flowpath similar to the first side seal). 

    PNG
    media_image6.png
    933
    1376
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1304
    893
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 17-19 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as long as 
The prior art references of Courier, Sinders, and Probst do not teach a mounting head comprising: a head body having a chamber wall; a receiving portion extending from the head body, the receiving portion and the chamber wall defining a receiving chamber; a first material port extending into the chamber wall, a second material port extending into the chamber wall, a purge port extending into the chamber wall, and a central bore extending axially through the head First Named Inventor: Daniel P. RossApplication No.: 16/664,048-6-body; wherein the fluid cartridge is disposed in the receiving chamber; wherein the first inlet is aligned with the first material port to receive a first component material from the first material port, the second inlet is aligned with the second material port to receive a second component material from the second material port, and a purge inlet is aligned with the purge port to receive purge air from the purge port (Courier, Sinders, and Probst all have structure that can be considered a mounting head but do not have mounting heads that comprise three ports extending into a chamber wall).  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the mounting head of Courier, Sinders, Probst, or other prior art such that the mounting head comprises a chamber wall; a receiving portion extending from the head body, the receiving portion and the chamber wall defining a receiving chamber; a first material port extending into the chamber wall, a second material port extending into the chamber wall, a purge port extending into the chamber wall, and a central bore extending axially through the head First Named Inventor: Daniel P. RossApplication No.: 16/664,048-6-body; wherein the fluid cartridge is disposed in the receiving chamber; wherein the first inlet is aligned with the first material port to receive a first component material from the first material port, the second inlet is aligned with the second material port to receive a second component material from the second material port, and a purge inlet is aligned with the purge port to receive purge air from the purge port as claimed in Claim 17, as there is no prior teaching that 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752